OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this court on February 20, 1979 and is currently in good standing. She has submitted an affidavit requesting that this court accept her resignation from the practice of law in New York State. Her affidavit states she has resided in Indiana since 1982 where she was also admitted to practice and that she no longer intends to practice law in New York State. There are no complaints pending against her.
*81We grant the application and direct that her name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Doerr, Boomer and Green, JJ., concur.
Resignation accepted and order entered striking name from roll of attorneys.